MARKS, J.
The facts of this case and the law bearing upon them are sufficiently set forth in State Compensation Ins. Fund v. Industrial Acc. Com., bearing our number Civ. 2591, the opinion being filed herewith (ante, p. 233 [110 Pac. (2d) 510].)
We there held that E. J. Hunter, the injured employee was entitled to receive but one total temporary disability award over the same period even though he received two separate injuries.
He has been paid full compensation in the back injury case up to his recovery from that injury on December 8, 1937. No question is raised as to his being entitled to his compensation in this case (carbon monoxide case) for the disability he suffered after that date. While the Industrial Accident Commission should only have awarded compensation in this case to commence at the time of the recovery in the back injury case, its award in this case may be sustained by crediting the total temporary disability compensation paid Hunter in the back injury ease on the award made in this case.
The award in the Industrial Accident Commission case number 58754 (carbon monoxide case) is annulled and the cause remanded to the Industrial Accident Commission with instructions to reenter the award in favor of E. J. Hunter as finally made and to credit thereon the amount paid him by petitioner for total temporary disability to December 8, 1937, in Industrial Accident Commission case number 58176, the back injury case.
Barnard, P. J., and Griffin, J., concurred.